DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.  Claims 34 and 35 are new.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 10-13, 15, and 29-35 are rejected under 35 U.S.C. 103(a) as obvious over Kurosaki et al. (US Patent 6,635,359). 
Regarding applicants’ claims 1, 6, 7, 10-13, and 29-35, Kurosaki et al. teach the a Zn-Al-Mg-Si alloy plating to have  45 to 70 wt. % aluminum, 1 to 5 wt. % manganese, 0.5 to 3 wt. % silicon and a balance of zinc (col. 2 lines 45-53), where one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions taught by Kurosaki et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05
Kurosaki et al. teach a Zn-Al-Mg-Si alloy-plated steel material where the microstructure comprises Mg2Si particles in an amount of 1 to 30% (col. 3 lines 61-63, and col. 6 lines 42-48)
Regarding the particle distribution, substantially identical materials which are processed in a substantially identical manner are expected to have substantially identical structure and properties.  Applicants’ disclose that the particle distribution of their coating can be achieved through one or more of a) strontium additions in the coating alloy, b) selection of cooling rate, and c) minimizing variations in thickness (present specification, page 4). Both applicants’ and Kurosaki et al. disclose a plating on steel where the plating comprises aluminum, zinc, magnesium, and silicon in substantially overlapping amounts as detailed above.  
The coatings of both applicants and Kurosaki et al. further have overlapping amounts of strontium where Kurosaki et al. teach that the plating layer may further contain 0.01 to 0.5% strontium which is considered to be 100 to 5000ppm (col. 6 line 59 - col. 7 line 2) which overlaps applicants’ presently claimed amounts of strontium of 250ppm and less than 3000ppm (claims 11, 13 and 14). 
The coatings of both applicants and Kurosaki et al. are applied by hot dipping where the coating of Kurosaki et al. is cooled at a rate of 10 to 50ºC/sec having a coating weight of 20 to 130 g/m2 (col. 7 lines 19 and 20), where applicants disclose a cooling rate of at least 11ºC and less than 80 ºC/sec or less than 50 ºC/sec where the coating weight is less than 100g/m2 (present specification page 8 lines 11-28).
et al. teach a plating on a steel substrate where the platings have substantially identical compositions, are both hot-dipped and cooled at substantially identical rate, and having substantially overlapping coating thicknesses, the plating of Kurosaki et al. would be expected to have a coating profile (i.e. regions, thickness proportions, and thickness variations), and a particle distribution which satisfies applicants’ claimed requirements.
Applicants’ claim 11 is directed to effect of the strontium in the distribution of Mg2Si particles.  For at least those proportions disclosed by Kurosaki et al. that fall within applicants’ disclosed range, the resulting Mg2Si particle distribution is a particle distribution that resulted from the presence of the included strontium.
Regarding applicants’ claim 15, a requirement for minimal variations in the thickness of the coating is a broad lamination.  Kurosaki et al. do not appear to explicitly disclose the degree of thickness variation within the coating, however substantially identical materials treated in a substantially identical manner are expected to be substantially identical as discussed above.  Further applicants state that "The hot-dip coating method may be the conventional method described above or any other suitable method." (present specification, page 9 lines 32-34).  Additionally applicants’ do not disclose the need for special processing conditions or special considerations in order to achieve coatings have variations in thickness within the claimed range.  Given that Kurosaki et al. disclose the use of substantially identical materials in a substantially identical manner and, given that applicants’ do not disclose the use of special processing conditions needed to achieve the claimed thickness variation requirements, the coating of Kurosaki et al. as discussed above would be expected to have minimal variations in coating thickness.

Response to Arguments
	Applicants’ arguments filed June 4, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that the assertion by Kurosaki that the addition of elements, such as strontium for the purpose of improving corrosion resistance is unsupported, and that Kurosaki both: does not link strontium additions to Mg2Si distributions, and is critically silent with regards to potential impacts on Mg2Si distribution.  However, the teaching by Kurosaki that corrosion resistance is improved with the addition of strontium is not negated by a lack of supportive data or because it is added for a different reason then that disclosed by applicants.  Further there is no requirement that the prior art recognize the mechanism by which corrosion resistance is improved, so long as evidence supports a showing that the structure/property claimed is inherent. MPEP 2112 II.
	Applicants argue that Kurosaki disclose embodiments which result in structures outside the scope of the claims, however where the prior art discloses overlapping values, the claimed features would be expected to be inherent (at least for those values that fall within the values disclosed by applicants).  While applicants argue that some examples feature bulky and/or scaly Mg2Si phases, the claims are directed to having substantially no Mg2Si particles in the surface region.  In is unclear how the terms bulky and scaly are indicative of the amount of Mg2Si in a surface region. Even if it were to be shown that some Mg2Si is present in the surface region of Kurosaki, the claims allow for Mg2Si in the surface region so long as the amount is not substantial.  In the present case the evidence of record is not found to demonstrate the plating of 2Si particles in a surface region, and therefore the claimed distributing of Mg2Si is found to be met by the plating of Kurosaki.
	Applicants’ present specification discloses two factors impacting the Mg2Si particle distribution: (i) the cooling rate (page 16 lines 8-20) and (ii) the presence of strontium (page 16 line 22 - page 17 line 8).  Given that Kurosaki disclose a substantially identical cooling rate and proportion of strontium, as that disclosed by applicants (discussed in the rejection above), the particle distribution in the articles of Kurosaki would be expected to be substantially identical to the structure of those articles produced by applicants.  In order to demonstrate non-obviousness with respect to the present claims evidence should demonstrate that a claimed range is critical, such as by a showing that strontium amounts greater than 3000ppm result in plantings having a substantial amount of Mg2Si particles present in the surface, or by demonstrating that articles having less than 3000ppm strontium exhibit an unexpected improvement in corrosion resistance over a substantially identical article having more than 3000ppm.  Given that Kurosaki disclose the addition of elements of strontium in order to improve corrosion resistance, an increase in corrosion resistance with the addition of strontium is not found to be unexpected.  Further, given that there is no requirement the prior art recognize the mechanism or structure that results from the addition of strontium, the disclosure of strontium in amounts substantially identical to those disclosed by applicants is sufficient in establishing a prima facie case of obviousness based on inherency.
	For these reasons, and for those reasons as set forth in the final rejection dated December 16, 2020, the rejections of record are maintained.  This office action is in response to a request for continued examination and is therefore non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784